Title: Cotton Tufts to John Adams, 28 February 1788
From: Tufts, Cotton
To: Adams, John


        
          Boston Feby. 28. 1788
          Dear Sir
        
        I recd. Mrs. Adams’s Lettr. of Nov. 6. and had wrote a long Epistle of the 21t. Inst. and put it into the Post Office to go by a Cap. Brown who is to sail from Portsmouth, had also drawn a Bill on you for £150 Sterlg which I found necessary— But on receiving this Day Mrs. Adams’s Favour of Jany 1. and finding that they were not forwarded & that the Vessell would not sail for some Days I thought it probable they would not reach you before you would embark for Boston, therefore withdrew the Letter and got the Bill returned to me—Should this reach you, I would suggest, If you should have more Money than you should judge necessary for immediate Use here, whether it would not be best to lodge it in England to be drawn for after your Return—
        In a former Letter, I manifested a Disinclination to purchase Vesey’s Place, being satisfied that I could not then strike a Bargain with Him to your Advantage His Ideas of its Value, being far beyond what I conceived you would have judged it worth were you on the Spot or what He could have obtaind for it even on the longest Credit. I did not therefore chuse even to make Him an offer Time has given Him that Conviction, which I was pretty sure it would and has furnished me with an Opportunity of complying with your Wishes and on Terms, that I presume will be agreable to you— a few Days since I purchased it for £200 and have received a Deed— Two Thirds I paid him in Hand and for the other Third he has my Note on your Behalf— I shall be obliged to transact some Part of your Business on Credit, till you Return, having faild of the Benefit of a Draught on you as designed— The several Matters mentioned in Mrs. Adams’s Letter shall attend to with as much Dispatch as the State of my Affairs will permit but I must beg you to prepare for some Degree of Mortification on seeing your Farms— The War & Taxes crushed all Improvements— We are but just rising— With your Care & Inspection they will I trust wear a better Appearance— Although a larger Share of my Time & Attention has been devoted to the Affairs of my Friend than to my own private concerns yet all has not been done that I could have wished for—or would have been done, had not a Variety of Embarrassments public & private, prevented—
        
        Allens Farm has been sold, Saml. Quincys also, the Latter I had determined to have secured for you, but was foreclosed—
        Our State Convention after a Months sitting closed the 6th. Inst. and ratified the proposed Plan of National Government— I have no doubt but that it will generally obtain and I flatter myself under the Smiles of Heaven that the Establishment of it will sweep away a Number of the Plagues with which this Country is cursed— Accept My Dear Sir of my ardent Prayers & Wishes for a prosperous Voyage you & your Familys safe Return to your Friends and believe to be— / your Affectionate Friend
        Cotton Tufts
         P. S. Lt. Governor Cushing died this Morning
      